 Case 13-90942       Doc 871      Filed 10/17/18 Entered 10/17/18 14:27:13         Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF ILLINOIS

IN RE:                                            )
                                                  )   Chapter 11
EARL GAUDIO & SON, INC.,                          )
                                                  )   Case No. 13-90942
                      Debtor.                     )

  FINAL APPLICATION OF MEDIATOR FOR ALLOWANCE OF COMPENSATION

         The law firm Benesch, Friedlander, Coplan & Aronoff, LLP, on behalf of its retired

Partner, David H. Kleiman, Esq. (the “Mediator”), for the Final Application of Mediator for

Allowance of Compensation (the “Final Application”), respectfully states the following:

                             Factual Background and Jurisdiction

         1.    On July 19, 2013 (the “Petition Date”), the above-captioned Debtor, Earl Gaudio

& Son, Inc. (the “Debtor”) commenced its case under Chapter 11 of Title 11 of the United States

Code (the “Bankruptcy Code”).

         2.    On September 5, 2018, this Court entered the Agreed Order Approving First

Amended Disclosure Statement and Confirming First Amended Chapter 11 Plan of Liquidation

of Earl Gaudio & Son, Inc. Dated May 11, 2018 (the “Confirmation Order”) (Doc. 833).

         3.    Under the First Amended Chapter 11 Plan of Liquidation of Earl Gaudio & Son,

Inc. (the “Plan”), First Midwest Bank in its capacity as Custodian of the Debtor (the

“Custodian”) is the representative of the Debtor’s estate.

         4.    This Court has jurisdiction over this Final Application pursuant to 28 U.S.C.

§§ 157 and 1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. And

this matter is a core proceeding pursuant to 28 U.S.C § 157.

         5.    The Court has authority to grant the relief requested in this Final Application

pursuant to 11 U.S.C §§ 327 and 330.



I\12846016.5
 Case 13-90942       Doc 871     Filed 10/17/18 Entered 10/17/18 14:27:13          Desc Main
                                  Document     Page 2 of 5


        6.     On May 5, 2015, this Court entered an Order Granting Debtor’s Application for

Order Approving Employment of Mediator (the “Retention Order”) (Doc. 321), effective nunc

pro tunc as of the date of the filing of the Application for Order Approving Employment of

Mediator (Doc. 304), as amended by the Amendment to Application for Order Approving

Employment of Mediator (Doc. 306) (collectively the “Employment Application”), wherein the

Court authorized the employment of David H. Kleiman, Esq. (“Kleiman”) of Benesch,

Friedlander, Coplan & Aronoff, LLP (the “Firm”) as the Mediator for Earl Gaudio & Son, Inc. v.

Gaudio, et al., Adversary Proceeding 14-09010 (the “Adversary Proceeding”), pursuant to the

terms of the engagement letter (the “Engagement Letter”) attached as Exhibit A to the

Employment Application.

        7.     On December 23, 2015, Kleiman, as Mediator, filed his First Interim Application

for Allowance of Compensation for the Period From March 31, 2015 to May 18, 2015 (the “First

Application”) (Doc. 424) seeking interim approval of one-half of the total fees incurred by

Kleiman in this matter from April 9, 2015 to May 28, 2015 (the “Fee Period”), in the amount of

$4,625.00 (the “Fee Amount”), which is the total amount payable by the estate under the terms

of the Engagement Letter (the other half of the total amount of fees of $9,250.00 being payable

by the other parties to the mediation, the defendants to the Adversary Proceeding (Eric Gaudio,

Dennis Gaudio, 1803 LLC and Gaudio Diversified Ventures LLC, billed in care of their

counsel).

        8.     No objections to the First Application were filed.

        9.     On February 2, 2016, the Court entered an Order Granting First Interim

Application of Mediator David H. Kleiman, Esq. for Allowance of Compensation (the “First

Interim Order”) (Doc. 452) granting the First Application in its entirety, allowing the requested



                                                2
I\12846016.5
 Case 13-90942        Doc 871      Filed 10/17/18 Entered 10/17/18 14:27:13              Desc Main
                                    Document     Page 3 of 5


fees of Kleiman in the Fee Amount on an interim basis, and authorizing the Debtor to pay

Kleiman the Fee Amount as interim compensation for mediation services. The Debtor has made

such payment.

        10.     No additional fees or expenses were incurred by Kleiman since the First

Application; Kleiman’s services are complete (and were complete prior to the filing of the First

Application); and this is the final application seeking final approval of the Fee Amount.

        11.     Kleiman is retired and the Firm no longer maintains an Indianapolis office, but the

Firm submits this Final Application, as set forth below.

                                   Request for Final Allowance of Fees

        12.     By this Final Application, the Firm, on behalf of the Mediator, seeks final

approval of the Fee Amount incurred by and paid to the Mediator in this matter for the services

provided during the Fee Period as described in the First Application. The Mediator’s services

included, but were not limited to, scheduling the mediation, reviewing pleadings and related

documents in preparation for the mediation, providing mediation procedures to counsel,

attending and presiding as mediator for one six-hour day of mediation, reviewing financial

statements, and preparing correspondence to counsel. These services, which are itemized on

Exhibit A to the First Application, were reasonable and beneficial to the estate, were not objected

to by any party, and were previously approved by this Court on an interim basis.

        13.     The Firm submits that, pursuant to Section 330 of the Bankruptcy Code, Rule

2016 of the Federal Rules of Bankruptcy Procedure, and the Retention Order, the Firm, on behalf

of the Mediator, is entitled to final allowance of the fees set forth in the First Application.




                                                   3
I\12846016.5
Case 13-90942   Doc 871   Filed 10/17/18 Entered 10/17/18 14:27:13   Desc Main
                           Document     Page 4 of 5
Case 13-90942   Doc 871   Filed 10/17/18 Entered 10/17/18 14:27:13   Desc Main
                           Document     Page 5 of 5
